DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the amendment and remarks received on 18 February 2021. Claims 1-14, 16, 19-21, 23 and 24 are pending. Claims 1, 6, 14, & 19 are amended. Claims 15, 17, & 18 are cancelled. Claims 23 and 24 are newly added.  
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16, 19-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. Patent Application Publication 2016/0332348 to Jin Woo Bae, made of record in applicant IDS (‘348 hereafter).
Regarding claim 1, ‘348 teaches an index plate molding device configured to produce a multi-component part comprising: an injection mold having an injection parting surface (FIG 1 item 11); an ejection mold having an ejection parting surface in selective contact with the injection parting surface to form an ejection parting line therebetween (FIG 1 item 61); an index plate movable relative to the injection mold and the ejection mold, wherein the index plate 
Regarding claim 2, ‘348 teaches the index plate molding device wherein the ejection mold is movable relative to the injection mold about an ejection axis, and wherein the index plate is movable relative to the injection mold about the ejection axis, and wherein the ejection parting line and the index parting line are generally normal to the ejection axis (FIG 1 items 11, 21, 61, and 50).
Regarding claim 3, ‘348 teaches the index plate molding wherein the first mold cavity and the second mold cavity are defined by the injection mold, the ejection mold, and the index plate (FIG 2 items 71 and 72).
Regarding claim 4, ‘348 teaches the index plate molding device wherein the index plate includes a first protrusion having a first distal end and a second protrusion having a second 
Regarding claim 5, ‘348 teaches the index plate molding device wherein at least a portion of the ejection mold is positioned within the channel of the index plate (FIG 2 items 60 A and 60B).
Regarding claim 6, ‘348 teaches the index plate molding device wherein the locking surface is a first locking surface, and wherein the index plate includes a second locking surface, and wherein the first locking surface is substantially parallel to and facing opposite the first locking surface (FIG 6 items 30,20A).
Regarding claim 7, ‘348 teaches the index plate molding device wherein the first locking surface and the second locking surface are continuous (FIG 6 items 6 and 31 and paragraph 0031).
Regarding claim 8, ‘348 teaches the index plate molding wherein the index plate is movable relative to the injection mold about an ejection axis, and wherein the first locking surface and the second locking surface are substantially parallel to the ejection axis (FIG 7 item 51).
Regarding claim 9, ‘348 teaches the index plate molding device wherein the first component of the multi-component part clamps onto the index plate upon cooling (FIG 7 item 2A).
Regarding claim 10, ‘348 teaches an index plate molding device comprising: an injection mold having an injection parting surface (FIG 1 item 11); an ejection mold having an ejection parting surface in selective contact with the injection parting surface to form an ejection 
Regarding claim 11, ‘348 teaches the the index plate molding device wherein the index parting line is generally normal to the ejection axis (FIG 1).
Regarding claim 12, ‘348 teaches the index plate molding device wherein the index plate defines a channel extending substantially perpendicular to the ejection axis, and wherein at least a portion of the ejection mold is positioned within the channel (FIG 1 item 10B).
Regarding claim 13, ‘348 teaches the index plate molding device wherein the index plate includes an index-intermediate surface and the ejection mold includes an ejection- intermediate surface in selective contact with the index-intermediate surface to form an intermediate parting line therebetween, and wherein the intermediate parting line is curvilinear as it passes through the mold cavity (FIG 1 item 22).
Regarding claim 14, ‘348 teaches an index plate molding device configured to produce a part having a periphery, the device comprising: an injection mold having an injection parting surface (FIG 1 item 11); an index plate having an index parting surface in selective contact with the injection parting surface to form an index parting line therebetween, wherein the index 
Regarding claim 16, ‘348 teaches the index plate molding device wherein the index plate includes an index-intermediate surface, and wherein the ejection mold includes an ejection- intermediate surface in selective contact with the index-intermediate surface to form an intermediate parting line therebetween (FIG 3 items 10 and 60).
Regarding claim 19, ‘348 teaches an index plate molding device configured to produce a part, the device comprising: an injection mold having an injection parting surface (FIG 1 item 11); an ejection mold having an ejection parting surface (FIG 1 item 61); an index plate having an index parting surface in selective contact with the injection parting surface to form an index parting line therebetween, wherein the index plate includes a first locking surface configured to engage the part and a second locking surface configured to engage the part, and wherein the first locking surface is faces away from the second locking surface: and a mold cavity defined by the injection mold, the ejection mold, and the index plate (FIG 3 items 21 and 30).
Regarding claim 20, ‘348 teaches the index plate molding device wherein the ejection mold is movable relative to the injection mold via an ejection axis, and wherein the first locking 
Regarding claim 21, ‘348 teaches the index plate molding device wherein the index plate is shaped such that the thermal contraction of a part within the mold cavity causes the part to frictionally engage the first locking surface and the second locking surface (FIG 5 item 2a and 30).
Regarding claims 23 and 24, ‘348 teaches the index plate molding device of claim 19, wherein the first locking surface and the second locking surface are continuous (FIG 1 items 20A and 30).
Response to Arguments
In support of the patentability of claim 1 and its dependents, applicant has argued that the previously and above prior art does not teach a fixed locking surface. This argument is not persuasive, as the applied prior art doe have such a feature (see above rejection).
Regarding claim 10 and its dependents, applicant argues that the applied prior art does not teach the ejection part and the injection part in selective contact, forming a parting line. This argument is not persuasive, since the applied prior art does teach such an arrangement. The prior art ejection part protrudes through the index plate at item 15 and forms a parting line with item 65 of the injection molding part at item 65.
Regarding claims 14 and 19, the above prior art rejection has been modified to show the amended claim limitations. This argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743